COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00468-CV


In the Matter of J.R.                     §   From the 323rd District Court

                                          §   of Tarrant County (323-106076-17)

                                          §   April 12, 2018

                                          §   Per Curiam



                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the juvenile court’s judgment.       It is ordered that the

judgment of the juvenile court is affirmed.




                                     SECOND DISTRICT COURT OF APPEALS


                                     PER CURIAM